Citation Nr: 0718623	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for residuals of excision, 
sarcoma, right arm and post radiation therapy, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1958, and also from October 1962 to May 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

An October 2003 RO rating decision deferred the veteran's 
claims for service connection for prostate cancer and for 
increased ratings for prostatitis and for residuals of 
excision, sarcoma right arm and post radiation therapy.  This 
decision also granted a separate 10 percent disability rating 
for "scar, residuals of biopsy, right arm."  A January 2004 
RO rating decision denied service connection for prostate 
cancer, and continued 10 percent evaluations for both 
prostatitis and residuals of excision, sarcoma right arm and 
post radiation therapy.  In July 2004, the veteran filed a 
notice of disagreement with the denial of an increased rating 
for residuals of excision, sarcoma right arm and 
postradiation therapy; he subsequently perfected his appeal 
to the Board as to the issue set forth on the title page.   

The Board notes that a March 1964 rating decision awarded 
service connection for "scar, biopsy, left arm," and 
assigned a noncompensable rating.  (Emphasis added.)  The 
October 2003 rating decision states that the evaluation of 
"scar, residuals of biopsy, right arm," is increased to 
10 percent effective July 11, 2003.  (Emphasis added.)  The 
veteran's service-connected "scar, biopsy, left arm," is 
not listed as a service-connected disability in this rating 
decision, and the veteran did not previously have an award of 
service-connection for "scar, residuals of biopsy, right 
arm."  The Board notes that this appears to be an 
administrative error.  There is no evidence in the record 
suggesting that the veteran is no longer service-connected 
for a left arm scar.  The veteran should continue to have a 
noncompensable rating for a scar, biopsy, left arm, and also 
be service-connected, at a 10 percent disability rating, for 
a residual scar over the medial aspect of the right elbow.  
The issue to the Board is the one set forth on the title 
page.

The veteran initially requested a hearing with the Travel 
Section of the Board; however, in a letter signed by the 
veteran received in February 2007, the veteran stated that he 
received a notice regarding his hearing, but due to health 
problems he requested that the Board review his records and 
render a decision without him being there.  Based on this 
letter withdrawing the veteran's request for a personal 
hearing, the Board finds that no hearing is pending.  

In the April 2007 "Appellant's Brief," the veteran's 
representative states that the veteran has raised a separate 
claim for service connection for skin cancer.  A claim for 
entitlement to skin cancer has been reasonably raised by the 
record.  As this claim has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

  
FINDING OF FACT

Residuals of excision, sarcoma, right arm and post radiation 
therapy, are currently manifested by no more than slight 
limitation of motion and tightness in the right upper 
extremity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of excision, sarcoma, right arm and post radiation 
therapy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71, Diagnostic 
Codes (DCs) 5012, 5206, 5207 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a July 2003 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran was awarded service connection for right arm sarcoma 
in March 1964 (this disability would later be renamed as 
residuals of excision, sarcoma, right arm and post radiation 
therapy); therefore, the first three elements are not in 
dispute.  The veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
As there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.  Furthermore, the veteran was given notice as to 
degrees of disability and effective dates in the June 2006 
supplemental statement of the case and in a February 2007 
letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, and service medical records.  A VA 
examination was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (As noted, a separate 10 percent rating has been 
assigned for residual scarring which is not otherwise at 
issue herein.

The veteran's service-connected residuals of excision, 
sarcoma, right arm and post radiation therapy, are currently 
evaluated as 10 percent disabling under DC 5099-5012.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
In this case the 5099 code represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (2006).  The 
additional code is shown after a hyphen.  Id.  Here, the 
veteran's service-connected residuals of excision, sarcoma, 
right arm and post radiation therapy, is rated as analogues 
to malignant new growths of bones.  38 C.F.R. § 4.20 (2006).

Under DC 5012, malignant new growths of bones will be 
assigned a 100 percent rating continued for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  38 C.F.R. 
§ 4.71a, DC 5012, and note.  After the one year, if there has 
been no local recurrence or metastases, the rating will be 
made on residuals.  Id.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
will be demonstrated by the medical evidence of record, the 
veteran is right-handed and as such, major, as opposed to 
minor, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69 (2006).

Diagnostic codes 5206 and 5207 deal with limitation of 
flexion and extension of the forearm, respectively.  Under DC 
5206, forearm flexion limited to 45 degrees warrants an 
evaluation of 50 percent for the major hand, and 40 percent 
for the minor hand.  38 C.F.R. § 4.71a, DC 5206.  Forearm 
flexion to 55 degrees warrants an evaluation of 40 percent 
for the major hand, and 30 percent for the minor hand.  Id.   
Forearm flexion to 70 degrees warrants an evaluation of 
30 percent for the major hand, and 20 percent for the minor 
hand.  Id.  Forearm flexion to 90 degrees warrants an 
evaluation of 20 percent for either the major or minor hand.  
Id.    Forearm flexion to 100 degrees warrants an evaluation 
of 10 percent for either the major or minor hand.  Id.  A 
noncompensable rating is assigned if forearm flexion is 
limited to 110 degrees or more.  Id.  

Under DC 5207, forearm extension limited to 110 degrees 
warrants an evaluation of 50 percent for the major hand, and 
40 percent for the minor hand.  38 C.F.R. § 4.71a, DC 5207.  
Forearm extension limited to 100 degrees warrants an 
evaluation of 40 percent for the major hand, and 30 percent 
for the minor hand.  Id.  Forearm extension limited to 
90 degrees warrants an evaluation of 30 percent for the major 
hand, and 20 percent for the minor hand.  Id.  Forearm 
extension limited to 75 degrees warrants an evaluation of 
20 percent for either the major or minor hand.  Id.  Forearm 
extension limited to 60 degrees warrants an evaluation of 
10 percent for either the major or minor hand.  Id.  A 
noncompensable rating is assigned if forearm extension is 
limited to 45 degrees or less.  Id.    

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the 
veteran's residuals of excision, sarcoma, right arm and post 
radiation therapy warrant an evaluation in excess of 
10 percent.  The competent medical evidence of record shows 
that this disability is primarily manifested by limitation of 
motion and tightness in the right upper extremity.  

At the veteran's September 2003 VA examination, he reported 
that he gets cramps in his right hand and has minimal 
weakness of the right upper extremity.  He also stated that 
he had no pain in the right upper extremity, but that he had 
some stiffness, which he notices with extreme flexion in his 
elbow, and some tightness with increased usage.  The examiner 
reported that "the most significant symptom is that his skin 
gets tight off and on which is noticeable with certain 
movements."  The examiner also reported that the veteran is 
right-handed.

The examiner noted obvious atrophy of the right upper arm 
with a circumference of 25 cm. compared to a circumference of 
28.5 cm. on the left.  The examiner reported hair loss in the 
right axilla, and a right elbow surgical scar (an October 
2003 rating decision gave the veteran a separate 10 percent 
evaluation for this scar).  He also noted a 13 cm. high 
circumferential band of atrophic skin on the upper arm above 
the elbow.  The skin was thinner and drier with underlying 
tissue loss, and there was some inflexibility of the skin.  
The examiner noted some weakness of the right upper extremity 
measuring "4+/5+ with elbow flexion and extension."  There 
was no ankylosis of the right elbow or shoulder, and when the 
range of motion of the veteran's right elbow was measured, it 
was reported that active extension in the right elbow was to 
14 degrees, passive extension was to 10 degrees, active 
flexion was to 120 degrees, and passive flexion was to 
133 degrees.  The veteran reported that there was pain of ~4 
on a scale of 1-10 on passive range of motion in both 
extension and flexion.

The Board notes that a March 2005 medical report from a 
private physician reported that the veteran was hospitalized 
for 10 days because of cellulitis on his right arm.  The 
physician noted that the veteran was doing better, that both 
sites on the right arm looked good, and everything had healed 
nicely.

The veteran's right arm limitation of motion, muscle atrophy, 
and skin problems could be viewed as separate symptoms of the 
residuals of surgery; however, there is no basis to award 
separate compensable disability ratings as all of the 
problems result in the same disability, impairment of 
function of the right arm.  (Again as noted, there is a 
separate rating already assigned for residual scarring.)

As discussed above, the veteran would need limitation of 
flexion in the forearm to 90 degrees, or limitation of 
extension to 75 degrees, to warrant an evaluation in excess 
of 10 percent.  See 38 C.F.R. § 4.71a, DCs 5206, 5207.  As 
the medical findings do not show the requisite limitation of 
motion, even taking pain and weakness into account, an 
increased rating based on limitation of motion of the forearm 
is not warranted.  See id; see also DeLuca, supra.  The Board 
has considered whether the veteran is entitled to a higher 
rating under other relevant codes.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
10 percent for residuals of excision, sarcoma, right arm and 
post radiation therapy, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for residuals 
of excision, sarcoma, right arm and post radiation therapy, 
are clearly contemplated in the Schedule and that the 
veteran's service-connected disability is not exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 


ORDER

Entitlement to an increased rating for residuals of excision, 
sarcoma, right arm and post radiation therapy, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


